Exhibit 10.3

ASSIGNMENT OF
HEDGE PROCEEDS

This Assignment of Hedge Proceeds (this “Assignment”) dated as of January 24,
2007 is between MV Partners, LLC, a Kansas limited liability company (successor
by conversion to MV Partners, LP, a Kansas limited partnership) (“Assignor”) and
The Bank of New York Trust Company, N.A., acting not in its individual capacity
but solely as trustee of the MV Oil Trust, a Delaware statutory trust
(“Assignee”).  This Assignment is entered into in connection with the execution
and delivery by the Assignor to the Assignee of that certain Conveyance of Net
Profits Interest dated of even date herewith (the “Conveyance”).  Capitalized
terms used but not defined in this Assignment shall have the meaning given to
such term in the Conveyance.

For and in consideration of $10 and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Assignor does hereby
ASSIGN, SET OVER and TRANSFER unto Assignee all of Assignor’s right, title, and
interest, indirectly and directly, in and to 80% of any and all revenues,
monies, proceeds and payments payable to Assignor and to which Assignor is or
might be entitled (such percentage of such revenues, monies, proceeds and
payments is referred to herein as the “Hedge Proceeds”) under, by virtue of, or
arising as a result of the settlement of those certain hedge and/or swap
agreements (the “Hedge Agreements”) described on Exhibit A attached hereto.

This Assignment is not, and shall not be construed as, an assignment of the
Hedge Agreements in violation of any of the terms thereof and Assignee is
assuming no duties and obligations under the Hedge Agreements.  This Assignment
is solely an assignment by Assignor of its right, title, and interest in and to
the Hedge Proceeds.

Assignee shall have the right to the receipt of all sums and amounts so paid to
it in accordance with the terms and provisions of this Assignment.  Assignor
shall pay all Hedge Proceeds received during each Payment Period to Assignee on
the fifth Business Day following the Quarterly Record Date for such Payment
Period.


AS COLLATERAL SECURITY FOR THE PROMPT AND COMPLETE PAYMENT AND PERFORMANCE WHEN
DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF THE
OBLIGATIONS OF THE ASSIGNOR UNDER THIS ASSIGNMENT, THE ASSIGNOR HEREBY PLEDGES,
ASSIGNS AND TRANSFERS TO THE ASSIGNEE, AND HEREBY GRANTS TO THE ASSIGNEE, A
FIRST PRIORITY CONTINUING SECURITY INTEREST IN, LIEN ON AND RIGHT OF SETOFF
AGAINST, ALL HEDGE PROCEEDS, WHETHER NOW OWNED OR AT ANY TIME HEREAFTER ACQUIRED
BY THE ASSIGNOR OR IN WHICH THE ASSIGNOR NOW HAS OR AT ANY TIME IN THE FUTURE
MAY ACQUIRE ANY RIGHT, TITLE OR INTEREST AND WHETHER NOW EXISTING OR HEREAFTER
COMING INTO EXISTENCE.


THIS ASSIGNMENT (A) MAY NOT BE AMENDED, ALTERED, OR MODIFIED EXCEPT PURSUANT TO
A WRITTEN INSTRUMENT EXECUTED BY ASSIGNOR AND ASSIGNEE, (B) SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF KANSAS, (C) SHALL
INURE TO THE BENEFIT OF ASSIGNEE AND ITS SUCCESSORS AND ASSIGNS AND SHALL BE
BINDING UPON ASSIGNOR AND ITS SUCCESSORS AND ASSIGNS, AND (D) MAY BE EXECUTED IN
MULTIPLE ORIGINALS WHICH CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.

Assignor and Assignee shall from time to time do and perform such further acts
and execute and deliver such further instruments, assignments, and documents as
may be required or


--------------------------------------------------------------------------------


reasonably requested by the other party to establish, maintain, or protect the
respective rights and remedies of Assignor and Assignee and to carry out and
effectuate the intentions and purposes of this Assignment, provided in each case
the same does not conflict with any provision of this Assignment.

2


--------------------------------------------------------------------------------


EXECUTED TO BE EFFECTIVE as of the 24th day of January, 2007.

 

ASSIGNOR:

 

 

 

MV PARTNERS, LLC

 

 

 

By:

MV Energy, LLC,

 

 

its Manager

 

 

 

 

By:

Murfin, Inc.,

 

 

Member

 

 

 

 

 

 

 

By:

/s/ David L. Murfin

 

 

Name:

David L. Murfin

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

ASSIGNEE:

 

 

 

 

MV OIL TRUST

 

 

 

 

By its Trustee, The Bank of New York

 

Trust Company, N.A.

 

 

 

 

 

By:

/s/ Mike J. Ulrich

 

 

Name:

Mike J. Ulrich

 

Title:

Vice President

 

Signature Page to Assignment of Hedge Proceeds


--------------------------------------------------------------------------------


EXHIBIT A

HEDGE AGREEMENTS

A-1


--------------------------------------------------------------------------------